DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gluschenkov et al. (US 2018/0277541) (“Gluschenkov”) in view of Basker et al. (US 2012/0280250) (“Basker”).
With regard to claim 1, figs. 1A-1B of Gluschenkov discloses a method for forming a fin 120 field effect transistor (FinFET) device structure 10, comprising: forming a fin structure 120 extended above a substrate 101; forming a gate structure 108 formed over a portion of the fin structure 120; forming a source/drain (S/D) structure (150, 152, 190, 112) over the fin structure 102, wherein the S/D structure (150, 152) is adjacent to the gate structure 108; doping an outer portion of the S/D structure (150, 152) to form a doped region 152, wherein the doped region 152 comprises gallium (Ga) (“alloyed layer 152 is Ge:Ga (which means germanium doped with gallium)”, par [0035]); forming a metal silicide layer 190 over the doped region 152; and forming an S/D contact structure (112, 114) over the metal silicide layer (“forming metallic germo-silicide as the interfacial layer 190”, par [0061]).
Gluschenkov does not disclose a plurality of upwardly facing facets and a plurality of downwardly facing facets; doped region is located on the upwardly facing facets and the downwardly facing facets.  
However, figure 8 of Basker discloses a plurality of upwardly facing facets (surface facing up in source region 40a) and a plurality of downwardly facing facets (surface facing down in source region 40a); doped (“gallium”, par [0051]) region (“in-situ doped second source and drain regions 40a, 40b”, par [0051]) is located on the upwardly facing facets (surface facing up in source region 40a) and the downwardly facing facets (surface facing down in source region 40a).  
Therefore, it would have been obvious to one of ordinary skill in the art to form the alloyed layer of Gluschenkov with the in-situ doped epitaxial semiconductor material as taught in Basker in order to dope p-type finFETs uniformly. See par [0025] of Basker. 
With regard to claim 2, figs. 1A-1B of Gluschenkov discloses forming a metal layer 190 over the doped region 152; forming a metal nitride layer 112 over the metal layer 190; and performing an annealing process (“anneal”, par [0061]) on the metal nitride layer 112 and the metal layer 190 to form the metal silicide layer 190 over the doped region 150.
With regard to claim 3, figs. 1A-1B of Gluschenkov discloses forming the source/drain (S/D) structure (150, 152) over the fin structure 102 comprises: removing a portion of the fin structure 102 to form a recess 202 adjacent to the gate structure 108; and epitaxially (“epitaxial growth process that deposits a crystalline overlayer of semiconductor material onto the exposed crystalline seed material of the exposed fin 102”, par [0046]) forming a strained material in the recess 202 and over the fin structure 102 to form the source/drain (S/D) structure (150, 152).
With regard to claim 4, figs. 1A-1B of Gluschenkov discloses that the source/drain (S/D) structure 150 is made of silicon germanium (SiGe (“the source/drain region 150 includes SiGe material”, par [0047])), and the doped region 152 is made of Ga-doped SiGe (“germanium epitaxial layer can be doped by B, Al, Ga ion implantation”, par [0054]) or Ga and B-doped SiGe.
With regard to claim 5, figs. 1A-1B of Gluschenkov discloses that forming the doped region 152 over the S/D structure (105, 152) comprises: performing a first ion implant process on the S/D region 150, wherein the first ion implant process (“Ga ion implantation”, par [0054]) comprises using a first dopant (“Ga ion implantation”, par [0054]), and the first dopant comprises gallium (Ga) (“Ga ion implantation”, par [0054]).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 8 is that Gluschenkov et al. (US 2018/0277541) (“Gluschenkov”) and Basker et al. (US 2012/0280250) (“Basker”) do not disclose forming an inter-layer dielectric (ILD) layer surrounding the S/D structure, wherein the ILD layer is doped with gallium (Ga), wherein a gallium (Ga) doping concentration of the ILD layer increases gradually from bottom to top.
The primary reason for the allowance of claim 15 is that Gluschenkov and Basker do not disclose performing a second ion implant process on the S/D structure using a second dopant after performing the first ion implant process, wherein the second dopant comprises boron (B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/8/2022